DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-12)in the reply filed on 9/15/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 11 and 12 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015177407 (the reference).
Regarding claim 1, the reference teaches a liquid vessel (Figs 1-13) for holding a liquid, comprising at least a first member (4), a second member (2) and a third member (5); and a first engageable portion (23 and 16 in Fig. 11) and a second engageable portion (15 and 20 in Fig. 11) being configured such that the first member and the second member are brought into contact with each other (Fig. 11) to be engaged, and a third engageable portion (Fig. 12 at 25 and 28) being configured such that the third member is brought into contact with the first member (Fig. 12) and the second member (at the corner where ) in a direction intersecting an engagement direction (corner member in Fig. 1 at 19 where 5, 4 and 2 are joined) of the first member and the second member to be engaged with the first member and the second member (Fig. 1).
Regarding claim 7, the liquid vessel has the bottom portion formed in a polygonal shape and the wall portion formed along the bottom portion; and the liquid vessel is open on an opposite side of the bottom portion (Figs 1-13, where the container is an irregular-polygon).
Regarding claim 8, wherein the liquid vessel has the bottom portion formed in a square shape and the wall portion formed in a square frame along the bottom portion (Figs 1-13). 
Regarding claim 9, wherein the liquid vessel is closed on the opposite side of the bottom portion (Figs 1-13).
Regarding claim 11, wherein the liquid comprises molten glass (where the container is capable of holding such).
Regarding claim 12, wherein the liquid comprises molten metal (where the container is capable of holding such).
Allowable Subject Matter
Claims 2-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736